DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the presence of dispersing agents at surfaces of transition metal particles and such dispersing agents are not claimed in any claims 1-3 and 6, respectively.  “A halogen salt in the matrix” is directly linked with the presence of dispersing agent (see current specification paragraph 0035).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folgar et al., WO2014/200595 (Applicant cited).
Regarding claims 1, 6 and 13, Folgar teaches a sensor and a method of making a 3-dimensional printed part having an integrated resistor (see figures 1 and 3, also see paragraphs 0026-0058), the sensor and the method comprising:
dispensing a conductive fusing agent composition (first portion 124 of the conductive material) onto a first area 114 of a layer of thermoplastic polymer particles (particle material 118; see examples of materials in paragraph 0038, sintered into first cross section 114), wherein the conductive fusing agent composition comprises a transition metal (see metal materials in paragraph 0040);
  dispensing a second fusing agent composition (second layer of particulate material 118) onto a second area 132 of the layer of thermoplastic polymer particles 114, wherein the second fusing agent composition comprises a fusing agent capable of absorbing electromagnetic radiation to produce heat (particulate material 118, see example of material in paragraph 0038, is sintered, i.e. it contains a fusing agent as claimed {see at least paragraph 0054]);
fusing the first and second areas with electrode magnetic radiation (laser sintering is used; see paragraph 0031) to form a resistor area in the first area 114 and a part body in the 
Folgar teaches the claimed invention except for stating the resistor is used as a thermistor.
However, Folgar teaches the use of the embedded conductive lines of figure 3 as embedded sensors (“Silver lines inside PA12 bars 150 (Fig.  3) demonstrate the technique for embedded sensor printing.”). 
It would have been obvious to one skill in the art before the effective filing date of the current invention to have produce a sensor device, since its clear form Folgar’s teaching that embedded temperature sensors are producible using his method. 
Regarding claims 2, 7 and 15, Folgar teaches the conductive materials in paragraph 0040.
Regarding claims 3 and 8, Folgar teaches materials for the particulate materials in paragraphs 0038.   
Regarding claims 5 and 10, Folgar teaches the resistance of the conductive lines used in the embedded sensor having resistance ranging from 1 ohm to 1 Mega ohm (see paragraph 0056). 
Regarding claims 11 and 14, Folgar teaches a resistor body embedded in a part body (see figure 3).
Regarding claim 12, Folgar teaches the 3-dimensioanl printed part, wherein the part is formed of multiple layers of fused thermoplastic polymer particles stacked in a z-axis direction, and wherein the resistor is oriented at least partially in the z-axis direction.  See paragraph 0012 of Folgar.    
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folgar in view of Haarer et al., WO2008/083926 (Applicant cited).
Regarding claims 4 and 9, Folgar teaches the claimed invention except for a halogen salt in the matrix of sintered elemental transition metal particles.
Haarer teaches a temperature sensor comprising a matrix of thermoplastic polymer with metal particles, the polymer matrix further comprises a halogen salt that allows increasing the conductivity of the matrix of the polymer material (page 9, lines 15-17 and page 15, lines 18-22).
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Haarer with Folgar, since adding a halogen salt in the matrix allows for controlling the conductivity of the polymer material. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al., Ng et al., Folgar et al. ‘785, Dardona et al, Handa et al., Klek et al., and Roberson et al., teach printing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG S LEE/            Primary Examiner, Art Unit 2833